DETAILED ACTION
Claims 15-35 are pending.  Claims 1-14 are cancelled, claims 15-25 and 32 are withdrawn and claims 33-35 are new.
The previous rejection of claims 26-31 under 35 U.S.C. § 112(b) is withdrawn but note that there are new grounds of rejection under 35 U.S.C. § 112(b).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/24/21, have been fully considered but are not persuasive, except regarding the previous rejection under 35 U.S.C. § 112(b).
Applicant’s arguments regarding the rejection under 35 U.S.C. § 103 (pages 6-8) are moot in view of the newly cited references, Rulis and Stewart773.  Also, note that Krayenhagen is no longer cited in the rejection.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 26-31 and 33-35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 26, this claim recites ‘the at least one motion parameter to be set’ and is unclear if this is intended to correspond to the ‘at least one motion parameter’ previously recited.  For the purposes of examination, they have been interpreted as the same.
With regard to claim 34, this claim recites ‘wherein the two motion controllers are assigned to different papermaking machines’ that is unclear because claim 33, on which claim 34 depends, recites ‘each of the two motion controllers being assigned to a different unit of the papermaking machine’.  It is therefore unclear how the two controllers may be both assigned to the same machine and assigned to different machines.
With regard to claim 35, this claim recites ‘a functional stability (runability)’ and it is unclear if this is intended to indicate a functional stability or a runability or how these two features are intended to be related.  
The dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26, 29, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rulis et al. U.S. Patent Publication No. 20020060040 (hereinafter Rulis) in view of Raman 
Regarding claim 26, Rulis teaches a drive system [0028-0038, Figs. 1-2 — a papermaking machine with a plurality of motors], comprising: 
a plurality of drives [0028-0038, Figs. 1-2 — a plurality of drive/servo motors] and 
detectors providing motion parameters [0034-0037, Figs. 1-2 — at least sensors 50, 52, and 54, and various shaft position encoders which produces a position output signal corresponding to the rotational position of the shaft at output that detect shaft motion… movement of the motor shaft] for parts of a papermaking machine [0028-0038, Figs. 1-2 — a papermaking machine with various parts shown in the figures], 
a motion controller comprising at least one controller controlling at least one motion parameter [ 0028-0038, Figs. 1-2— The computer controller sends control signals from its outputs to a plurality of electrical operating devices for adjusting a moveable element in each of the dewatering device… when the foil angle reaches the proper angle by detecting the rotational position of the motor shaft and stops further movement of the motor shaft such as by terminating the control signal 63 applied to motor 62. The adjustment of the foil angle by the servo motor 62] and 
determining a performance value from the at least one motion parameter, wherein the performance value results from the at least one motion parameter, and a display displaying the performance value [0034-0037, Figs. 1-2 — at least  sensors 50, 52, and 54, and  various shaft position encoders which produces a position output signal corresponding to the rotational 
But Rulis fails to clearly specify that the performance value is configured so as to compare a plurality of parts of the machine and results from changes over time of the at least one parameter and indicates a control speed responsive to the at least one parameter to be set.
However, Raman teaches that a performance value results from changes over time of the at least one parameter and indicates a control speed responsive to the at least one parameter to be set [0021-0023, Fig. 2 — A performance index in a control loop may indicate how effectively (including both response time [control speed] and error value) a controlled variable in the control loop may settle in its setpoint (set parameter) if there is any disturbance in the control loop input and/or feedback. Effectiveness in response time may indicate how reliably it is maintaining its settling time in making the control variable reach its setpoint value. The effectiveness in response time may be measured with the aid of a coefficient of variation (CV)].
Rulis and Raman are analogous art.  They relate to industrial control systems, particularly systems with control loops.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above papermaking system, as taught by Rulis, by incorporating the above limitations, as taught by Raman.  

But the combination of Rulis and Raman fails to clearly specify that the performance value is configured so as to compare a plurality of parts of the machine.
However, Stewart773 teaches that the performance value is configured so as to compare a plurality of parts of the machine [col. 6 line 65 – col. 7 line 19 — Based upon the fault detection data/analysis from a plurality of processing tools 510, metrology tools 550, manufacturing environment sensors 320, and the device fault analysis, a general trend may be calculated by the central fault detection unit 330. The trend may indicate that the operation of one or more manufacturing components may be drifting from a normal range of operation. Comparisons between fault data of many manufacturing components in the system 300 may be performed in order to recognize trends or drifts from the normal operation relating to manufacturing components in the system 300.].
Rulis, Raman and Stewart773 are analogous art.  They relate to industrial control systems, particularly systems with control loops/feedback.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above papermaking system, as taught by the combination of Rulis and Raman, by incorporating the above limitations, as taught by Stewart773.

Regarding claim 29, the combination of Rulis, Raman and Stewart773 teaches all the limitations of the base claims as outlined above.  
Further, Rulis teaches a drive system [0028-0038, Figs. 1-2 — a papermaking machine with a plurality of drive/servo motors].
Further, Raman teaches that a system is connected via a technical data connection to a further system [0016-0019, Fig. 1 — Central station 12 may monitor settling time and error value of each control loop… controllers may be of another kind such as industrial controllers…   controllers 14 may be connected to station 12 via an internet 13 (technical data connection) or other networking medium].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above manufacturing system, as taught by the combination of Rulis, Raman and Stewart773, by incorporating the above limitations, as taught by Raman.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide central monitoring and control of multiple systems via a single management system, as taught by Raman [0016-0019].
Regarding claim 33, the combination of Rulis, Raman, and Stewart773 teaches all the limitations of the base claims as outlined above.  

Further, Raman teaches two controllers, with each of the two controllers being assigned to a different unit of the system [0016-0019, Fig. 1 —  Central station 12 may monitor settling time and error value of each control loop… controllers may be of another kind such as industrial controllers…   Field controllers 15 may be connected to each building controller 14 at a field control level 63. Each field controller 15 may be connected to sensors, fans and other equipment 16 at a physical IO (input/output) level 64.].
One of ordinary skill in the art would have been motivated to do this modification in order to provide central monitoring and control of multiple systems via a single management system, as taught by Raman [0016-0019].
Further, Stewart773 teaches that a performance value is determined from parameters derived from two controllers, with each of the two controllers being assigned to a different unit of the machine [col. 8 lines 7-55, Fig. 5 — machine interfaces 515a, 515b (assigned to different tools/units)… control input signals on the line 523 that are intended for processing tool B 510b are received and processed by the second machine interface 515b; col. 6 line 65 – col. 7 line 19 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above papermaking system, as taught by the combination of Rulis, Raman and Stewart773, by incorporating the above limitations, as taught by Stewart773.
One of ordinary skill in the art would have been motivated to do this modification in order to recognize trends or drifts from the normal operation relating to manufacturing components in the system, as taught by Stewart773 [col. 6 line 65 – col. 7 line 19].  In addition, it would have been obvious to a person of ordinary skill in the art to simply substitute known plural controllers assigned to different units, as taught by Stewart773, for a known single controller to obtain the predicable result of a manufacturing system with multiple distributed controllers assigned to each unit.
Regarding claim 35, the combination of Rulis, Raman and Stewart773 teaches all the limitations of the base claims as outlined above.  
Further, Rulis teaches a performance value [0034-0037, Figs. 1-2 — at least  sensors 50, 52, and 54, and  various shaft position encoders which produces a position output signal corresponding 
Further, Stewart773 teaches that a performance value is a value selected from 
- a productivity of the papermaking machine
- a functional stability (runability), 
- a fault occurrence [col. 6 line 65 – col. 7 line 19 — Based upon the fault detection data/analysis from a plurality of processing tools 510, metrology tools 550, manufacturing environment sensors 320, and the device fault analysis, a general trend may be calculated by the central fault detection unit 330. The trend may indicate that the operation of one or more manufacturing components may be drifting from a normal range of operation. Comparisons between fault data of many manufacturing components in the system 300 may be performed in order to recognize trends or drifts from the normal operation relating to manufacturing components in the system 300], and 
- a controller functionality.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above manufacturing system, as taught by the combination of Rulis, Raman and Stewart773, by incorporating the above limitations, as taught by Stewart773.  
.
Claim(s) 27-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rulis, Raman and Stewart773 in view of Stewart et al. U.S. Patent Publication No. 20170045419 (hereinafter Stewart).
Regarding claim 27, the combination of Rulis, Raman and Stewart773 teaches all the limitations of the base claims as outlined above.  
Further, Rulis teaches a motion controller and providing the at least one motion parameter to a respective motion controller [0028-0038, Figs. 1-2— The computer controller sends control signals from its outputs to a plurality of electrical operating devices for adjusting a moveable element in each of the dewatering device].
Further, Raman teaches plural controllers [0016-0019, Fig. 1 —  Central station 12 may monitor settling time and error value of each control loop… controllers may be of another kind such as industrial controllers…   Field controllers 15 may be connected to each building controller 14… controllers 14 may be connected to station 12 via an internet 13 (technical data connection) or other networking medium].

But the combination of Rulis, Raman and Stewart773 fails to clearly specify a bus system connecting plural controllers and providing the parameters to a respective controller.
However, Stewart teaches a bus system connecting plural controllers and providing the parameters to a respective controller [0019-0026 Fig. 1 — A thick stock flow actuator 122 controls the consistency of incoming stock received at the headbox 112. A steam flow actuator 124 controls the amount of heat transferred to the paper web 108 from drying cylinders. The actuators 122-124 could, for example, represent valves controlling the flow of stock… controller 104 receives measurement data from the scanners 126-128 and uses the data to control the paper machine 102. For example, the controller 104 may use the measurement data to adjust any of the actuators or other components of the paper machine 102… while a single controller 104 is shown here, multiple controllers 104 could be used, such as different controllers that control different variables of the web… network 106 is coupled to the controller 104 and various components of the paper machine 102 (such as the actuators and scanners). The network 106 facilitates communication between components of the system 100. The network 106 represents any suitable network or combination of networks facilitating communication between components in the system 100. The network 106 could, for example, represent a wired or wireless Ethernet network, an electrical signal network (such as a HART or FOUNDATION FIELDBUS network)… controller(s) 104 can operate to control one or more aspects of the paper machine 102 using one or more models. For example, each model could 
Rulis, Raman, Stewart773 and Stewart are analogous art.  They relate to industrial control systems, particularly systems with control loops.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a known bus system, as taught by Stewart, for the connection system of Rulis, Raman and Stewart773, for the predictable result of a multi-component manufacturing system with bus connectivity between the components.  In addition, one of ordinary skill in the art would have been motivated to use a bus topology for ease of connecting/disconnecting components in a simple linear architecture.
Regarding claim 28, the combination of Rulis, Raman, Stewart773 and Stewart teaches all the limitations of the base claims as outlined above.  
Further, Stewart teaches that the bus system comprises a FieldBus [0025, Fig. 1 — network 106 could, for example, represent a wired or wireless Ethernet network, an electrical signal network (such as a HART or FOUNDATION FIELDBUS network), a pneumatic control signal network, or any other or additional network(s)].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a known field bus system, as taught by Stewart, for the connection system of Rulis, Raman, Stewart773 and Stewart, for the predictable 
Regarding claim 30, the combination of Rulis, Raman, and Stewart773 teaches all the limitations of the base claims as outlined above.  
Further, Rulis teaches a drive system [0028-0038, Figs. 1-2 — a papermaking machine with a plurality of drive/servo motors].
Further, Raman teaches the system is connected to a further system [0016-0019, Fig. 1 —  Central station 12 may monitor settling time and error value of each control loop… controllers may be of another kind such as industrial controllers…   controllers 14 may be connected to station 12 via an internet 13 (technical data connection) or other networking medium].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above manufacturing system, as taught by the combination of Rulis, Raman, and Stewart773, by incorporating the above limitations, as taught by Raman.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide central monitoring and control of multiple systems via a single management system, as taught by Raman [0016-0019].
But the combination of Rulis, Raman, and Stewart773 fails to clearly specify that a system is connected to a further system via a Cloud.
200 includes multiple sites 202a-202n. Each site 202a-202n generally denotes a location at which one or more web manufacturing or processing systems 204 are used… data analytics 212 could be executed within a network-based environment 216, such as a computing cloud. The network-based environment 216 could include various components that support network-based analysis of web manufacturing or processing systems. For example, the network-based environment 216 could include servers or other computing devices executing logic that analyzes data associated with the web manufacturing or processing systems 204].
Rulis, Raman, Stewart773 and Stewart are analogous art.  They relate to industrial control systems, particularly systems with control loops.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a known cloud system, as taught by Stewart, for the connection system of Rulis, Raman, and Stewart773, for the predictable result of a multi-component manufacturing system with cloud connectivity between the components.  In addition, one of ordinary skill in the art would have been motivated to use a cloud computing system to more easily manage computing resources.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rulis, Raman, and Stewart773 in view of  de Ligt U.S. Patent Publication No. 20180026942 (hereinafter Ligt).
Regarding claim 31, the combination of Rulis, Raman, and Stewart773 teaches all the limitations of the base claims as outlined above.  

However, Ligt teaches that a display is a mobile display [0010-0014 — data pushed to the clients is generally used by the client to fill GUI components in their display for representing process data with both text and graphics generally running at a personal computer (PC) at an operator station or a distributed control system (DCS), or by web applications visualized by Internet browsers on a PC or any mobile device or mobile apps running on smart phones or tablets… visualization algorithm 166b populates with calculated data from the calculation algorithm 166a for filling WINDOWS GUIs, or the calculated data is visualized without the need for the visualization algorithm 166b by web applications visualized by Internet browsers on a PC or any mobile device or mobile applications running on smart phones or tablets for a display].
Rulis, Raman, Stewart773 and Ligt are analogous art.  They relate to industrial control systems and Rulis and Ligt relate to paper manufacturing.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above manufacturing system, as taught by the combination of Rulis, Raman, and Stewart773, by incorporating the above limitations, as taught by Ligt.  
One of ordinary skill in the art would have been motivated to do this modification so that users are able to conveniently access process data without needing to be at a fixed location, e.g. an operator station.  In addition, it would have been obvious to a person of ordinary skill in the art to simply substitute a known mobile display, as taught by Ligt, for the generic display of Rulis, 
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119